896 F.2d 16
Carmen Felicita ARRIETA-GIMENEZ, etc., et al., Plaintiffs, Appellants,v.Alberto ARRIETA-NEGRON, et al., Defendants, Appellees.
No. 88-1085.
United States Court of Appeals, First Circuit.
Feb. 28, 1990.

Appeal from the United States District Court for the District of Puerto Rico;  Jose Antonio Fuste, District Judge.
Ivan Diaz de Aldrey, for appellant Conjugal Partnership.
Blas C. Herrero, Jr., for appellant Carmen Felicita Arrieta-Gimenez.
Earl D. Waldin, Jr., Miami, Florida issues, and Stanley L. Feldstein, Old San Juan, Puerto Rico issues, with whom Kelley Drye & Warren, Smathers & Thompson, Miami, Edward A. Godoy and Feldstein, Gelpi, Hernandez & Gotay, Old San Juan, were on brief, for appellees.
Before CAMPBELL, Chief Judge, TORRUELLA and SELYA, Circuit Judges.
PER CURIAM.


1
The factual and procedural background of this case was set forth in detail in our earlier opinion, Arrieta-Gimenez v. Arrieta-Negron, 59 F.2d 1033, 1035-36 (1st Cir.1988).  As explained therein, we found, after briefing and oral argument, that the case "depend[ed] upon [unsettled] questions of Florida law, "id. at 1042.    Accordingly, we certified certain questions to the Florida Supreme Court for resolution.  Id. at 1042-43.


2
We are now in receipt of a meticulously crafted opinion of that tribunal.  Arrieta-Gimenez v. Arrieta-Negron, 551 So. 2d 1184 (Fla.1989).  There, the Florida Supreme Court stated unequivocally that it would give res judicata effect to a consent judgment approving a property settlement, notwithstanding that, more than one year after entry of the judgment, one party discovered that another party had fraudulently misrepresented, or concealed, information material to the settlement.


3
We originally advised the parties and the state supreme court that, "if the consent judgment has binding preclusive effect, plaintiff will not be able to proceed [with the instant action]."  Arrieta-Gimenez, 859 F.2d at 1041.    That is, of course, the precise purport and effect of the state court's opinion.  We need go no further.


4
We summarily affirm the grant of summary judgment below because it clearly appears, at this point in the proceedings, that no substantial question remains.  1st Cir.Loc.R. 27.1.


5
Affirmed.